UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 99-6458



GERALD B. THOMAS,

                                             Petitioner - Appellant,

            versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF VIR-
GINIA; GEORGE DEEDS, Warden, Red Onion State
Prison,

                                            Respondents - Appellees,

            and


JOHN DOE,

                                                          Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-1650-A)


Submitted:    June 17, 1999                  Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
John Patrick McGeehan, George Andrew Hawkins, MCGEEHAN & ASSO-
CIATES, Fairfax, Virginia, for Appellant. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gerald Thomas seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Thomas’ motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See Thomas v. At-

torney General of Virginia, No. CA-98-1650-A (Mar. 19, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2